DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election of Group I, claims 1-17 and 24, in the reply filed on January 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 18-23 are withdrawn from consideration as non-elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Razack (WO 2015/095271; see also, US 2016/0319174) in view of Wegst (WO 2015/109272).
The WO version of Razack constitutes prior art.  The US version is cited below.
With respect to claims 1-17 and 24, Razack teaches a method for producing a phase change material (PCM) that is compressible, flexible, and able to withstand mechanical stresses without breaking apart [0002], that is, form stable.  The liquid (molten) PCM [0031] is added to a matrix (scaffold) [0032, 0034, 0035, 0037].  With respect to claims 7 and 8, the matrix (scaffold) would be heated while the liquid (molten) PCM is added and be warmer than the melting point of the material.  With respect to claims 9 and 10, the liquid (molten) PCM would be added in the form of drops and loaded to more than 30 and up to 80 wt% [0026, 0034] which would include saturation.  With respect to claim 11, the matrix (scaffold) may be graphite or carbon cloth [0022, 0027].  With respect to claims 14 and 15, the PCM may include various materials in the polymer filler [0030] including wax [0045].

Wegst teaches the production of a porous mass (matrix/scaffold) [Abstract], with the steps of freezing a slurry of solid and solvent to provide a frozen slurry [0016, 0052], freeze-drying (subliming) the frozen slurry to remove frozen solvent and provide a body having pores (vacancies) therein [0052].  The mass is heated to a temperature of up to 1000°C [0057], which is considered to read on the process of sintering.  With respect to claims 3 and 4, the reference teaches directional freezing [0080].  With respect to claims 5, 6, and 14, various components are added to the slurry [0067-0071].  With respect to claims 13 and 16, of course the slurry is stirred or milled at atmospheric pressure.
	It would have been obvious for a method for producing a form-stable PCM with the step of adding a liquid (molten) PCM to the porous mass (matrix/scaffold), as taught by Razack, with the steps of forming the porous mass (matrix/scaffold), as taught by Wegst, because the latter teaches making the mass (matrix/scaffold) to which the PCM is added.  “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761